OPINION
DALLY, Commissioner.
This is an appeal from an order revoking probation. The appellant was convicted for the passing of a worthless check; his punishment was assessed at two years imprisonment, and he was placed on probation on June 12, 1970. On October 20, 1972, the court entered an order revoking probation and imposed sentence.
The appellant was represented by appointed counsel on the hearing to revoke probation, and the same counsel was appointed to represent the appellant on appeal. Thereafter, on October 24, 1972, the appellant entered into an appeal bond in the amount of $4,000; was released from custody and the court permitted the appointed counsel to withdraw from the case.
The record contains a letter dated October 27, 1972, written by the trial judge addressed to the appellant at a specific address in Dallas County. The letter was sent by Certified Mail and a copy of a returned receipt appears to bear the full signature of the appellant. The letter advised the appellant that he had ninety days from the date of notice of appeal to file a statement of facts in the case which he was appealing. The letter noted that notice of appeal had been given on October 20, 1972. The court, in this letter, also advised the appellant that if he was indigent and could not afford to hire his own attorney to contact the court immediately and an attorney would be appointed to represent him on the appeal.
After the record had been completed the District Clerk directed a letter to the appellant at the same address as that to which the letter from the trial court had been addressed, informing the appellant that the record had been completed. The Certified Mail return receipt attached to the clerk’s letter shows that it was delivered on April 19, 1973; the receipt bears the signature of Mrs. Charles Beam.
*190There is no statement of facts in the record and no brief has been filed. It does not appear that the appellant is indigent.
No abuse of discretion being shown, the judgment is affirmed.
Opinion approved by the Court.